MEMORANDUM **
Donald G. Hogue appeals from the 11-month sentence imposed following revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Hogue contends that the district court gave an inadequate statement of reasons for the sentence. Because Hogue did not previously object to the adequacy of the *462district court’s statement of reasons, this contention is reviewed for plain error. See United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir.2006). We find no plain error, and also find that, if there was error, Hogue has not shown that any error affected his substantial rights. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
Hogue also contends that the sentence is unreasonable. In light of the totality of the circumstances, we conclude that the sentence, within the applicable Guideline range, is reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.